ORDER
This case came before a hearing panel of this court for oral argument June 21, 1994, pursuant to an order that had directed all parties to appear and show cause why the issues raised in this appeal should not be summarily decided. • After hearing the arguments of counsel and examining the memo-randa filed by the parties, we are of the opinion that cause has not been shown and that the issues should be summarily decided.
A justice of the Family Court determined that the four children of Olivia Pulliam (respondent-mother) were neglected and in some instances abused by her and were therefore placed in the custody of the Department for Children, Youth and Families (DCYF). The respondent-mother appeals from this grant of custody to DCYF.
Our review of the record in the case indicates that there was competent and persuasive evidence before the trial justice which showed that the respondent-mother had excessively punished two of the children, that the respondent-mother has suffered from schizophrenia, that she had been inconsistent and desultory in seeking and following treatment. The trial justice further found that the two children who had not been physically abused were at risk of such treatment. The trial justice’s placing of custody with DCYF based on this evidence was well within his sound exercise of discretion for the benefit of the children.
Consequently, the respondent-mother’s appeal is denied and dismissed. The order of the Family Court is hereby affirmed.
LEDERBERG, J., did not participate.